DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Charles Bieneman on 11/08/2021.	Examiner notes that the Examiner’s amendment reflect the claims filed on 2/9/2021 with the additional limitation in claim 17 regarding  	and operate the vehicle based on the estimated location.


    PNG
    media_image1.png
    268
    708
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    198
    701
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    172
    703
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    231
    706
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    194
    693
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    137
    716
    media_image6.png
    Greyscale
		17. (New) A system, comprising:	a LIDAR sensor for a vehicle; and Page 6 of 10Response Submitted February 9, 2021 App. No. 15/963,383 	a processor and a memory, the memory storing instructions executable by the processor to: 	generate, from three-dimensional LIDAR data obtained from the LIDAR sensor, a first two-dimensional intensity map of an area around the vehicle;  
    PNG
    media_image7.png
    623
    704
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    328
    698
    media_image8.png
    Greyscale

Allowable Subject Matter
Claims 1, 3-9, 11-14, 16-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding Claim 1, 9, 17 the closest prior art of record Florian (DE 102016009117) teaches	generate, from LIDAR data, a first intensity map of an area around a vehicle (See Para[0018], and [0019] The environment detection sensor system can include, for example, one or more radar sensors, one or more lidar sensors, one or more ultrasound sensors, one or more image acquisition units,in particular cameras, for example 3D cameras, and / or one or more other sensors suitable for environment detection);  	and 	estimate a vehicle location based on comparing the first intensity map to an image (See Para[0002]).
operate the vehicle based on the estimated location.	Thus, this limitation, in combination with the other elements of the claims, are neither anticipated by nor obvious in view of the prior art of record and to one of ordinary skill in the art.	Claims 3-8 are allowed due to their dependency of Claim 1.	Claims 11-14, 16 are allowed due to their dependency of Claim 9.	Claims 18-19, 21-23 are allowed due to their dependency of Claim 17.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Clifton (US 2013/0182075 A1) teaches a geospatial and image data collection system which includes a laser source configured to direct laser radiation toward a geospatial area, and an image sensor. The image sensor is configured to be operable in a first sensing mode to sense reflected laser radiation from the geospatial area representative of three dimensional (3D) geospatial data, and a second sensing mode to sense ambient radiation from the geospatial area representative of two dimensional (2D) image data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050. The examiner can normally be reached M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863